Citation Nr: 0702308	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed chronic 
epistaxis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991 and has also reported recent active duty service 
from March 2003 to September 2005.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the St. Petersburg, Florida VARO.  The case has since been 
transferred to the RO in Roanoke, Virginia.  

The Board remanded this case back to the RO in July 2003 for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In January 2004, following the Board's remand, the veteran's 
representative notified the St. Petersburg VARO that she had 
been recalled to active duty service for a period beginning 
on March 2003.  

A July 2005 application from the veteran, as well as a VA-
generated document included in the claims file, indicate that 
this service was to run through September 2005.  

To date, however, the RO has not made efforts to obtain 
service medical records from this second period of service.  
Such records could contain information relevant to the 
question of whether the veteran's claimed disabilities, both 
diagnosed prior to service, were aggravated therein.  VA has 
a duty to obtain such records and must make efforts to do so 
prior to further Board adjudication.  38 U.S.C.A. § 5103A(b); 
see also Hayre v. West, 188 F.3d 1327, 1331-2 (Fed. Cir. 
1999).  

Additionally, the Board notes that an April 2004 VA document 
indicates that the veteran reported returning to active duty 
on October 2005.  The veteran's current status should 
accordingly be further ascertained prior to additional Board 
action.  

The Board regrets the delay that will result from this 
additional development, particularly given the prior remand.  
This development, however, is necessitated in light of events 
which arose subsequent to the prior remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the relevant 
service department and request both a DD 
Form 214 and all available service 
medical and personnel records 
corresponding to the veteran's second 
period of active duty service, reportedly 
from March 2003 to September 2005 and 
possibly beginning again in October 2005 
as well.  

All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file, following 
notification to the veteran of her right 
to submit alternative forms of evidence.  
See Smith v. Brown, 10 Vet. App. 44, 48 
(1998).  

2.  Then, after ensuring that all 
necessary development has been 
accomplished in light of the newly 
obtained evidence, the RO should 
readjudicate the claims of service 
connection for hypertension and chronic 
epistaxis.  If the determination of 
either claim remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


